107 F.3d 13
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Larry W. RADER, Plaintiff-Appellant,v.TRANSAMERICA ASSURANCE COMPANY, and Transamerica OccidentalLife Insurance Company, Defendants-Appellees.
No. 96-2491.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 29, 1996.Decided Jan. 16, 1997.

Before WOOD, JR., KANNE and ROVNER, Circuit Judges.

ORDER

1
Larry R. Rader appeals the district court's grant of summary judgment in favor of the defendants, Transamerica Assurance Company and Transamerica Occidental Life Insurance Company.  Two issues are raised, the authority of defendants to raise the insurance premium, and the statute of limitations pleaded as a defense by the defendants.  We affirm for the reasons stated by the district court in its comprehensive unpublished order dated May 14, 1996.